         Case 1:21-cr-00234-PKC Document 16
                                         15 Filed 04/13/21
                                                  04/12/21 Page 1 of 2




April 12, 2021                         Mr. Martinez may attend the April 21 event subject
                                       to reasonable restrictions, including starting, ending
Via Email & ECF
                                       and curfew hours, set by Pretrial Services.
The Honorable P. Kevin Castel
                                       SO ORDERED.
United States District Court Judge
United States District Court           Dated: 4/13/2021
500 Pearl Street
New York, New York 10007

Re: United States v. Lopez, Giovanni Martinez, et al
   21 Cr 234

Dear Judge Castel:

        My client Giovanni Martinez, respectfully requests a modification of his conditions of
bond to allow him out of his home for one evening, April 21st, to celebrate his son’s sixteenth
birthday. The family has planned to celebrate his son’s birthday at restaurant. Mr. Martinez has a
special bond with his son, particularly since Covid-19 because Mr. Martinez has overseen his
son’s home schooling.

        On March 12, 2021, Mr. Martinez was released on a $50,000 PRB, cosigned by two
financially responsible persons, travel limited to SDNY/EDNY, surrender of travel documents. A
condition of his bond is home detention, subject to electronic monitoring, but he is permitted out
of his home to seek employment, grocery shopping, and other necessary errands. His Pretrial
Officer Josh Rothman confirmed that Mr. Martinez has been completely compliant with his
conditions of his bond but due to his office’s policy with respect to defendant on home detention,
he cannot consent to Mr. Martinez’ request for this one-time modification of his bond for a few
hours during the evening of April 21st. Assistant United States Attorney Micah Fergenson dos
not take a position with respect to Mr. Martinez’ request. Mr. Martinez has provided Pretrial
Officer Rothman with his complete itinerary for April 21st celebration, including the address and
name of the restaurant, the family members who will be attending, and the hours he will be out
of his home. Mr. Martinez’ plans will allow him to be home well before 11:00 PM.

       Wherefore, I respectfully request grant Mr. Martinez’ request for this modification of his
conditions of bond for the evening of April 21, 2021.


                                                1
         Case 1:21-cr-00234-PKC Document 16
                                         15 Filed 04/13/21
                                                  04/12/21 Page 2 of 2




Respectfully,
 /s/
Donna R. Newman
Cc: AUSA Micah Fergenson via email & ECF
     Pretrial Officer Josh Rothman via email & ECF
   Giovanni Martinez via email




                                              2
